Citation Nr: 1810552	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected Post Traumatic Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned a 50 percent evaluation to the Veteran's service-connected PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran was granted service connection for post traumatic stress disorder (PTSD), with a disability evaluation of 50 percent effective September 10, 2010, in an October 2012 rating decision. In December 2012, the Veteran filed a notice of disagreement with the decision, and in February 2014, a statement of the case was issued, continuing the 50 percent disability evaluation. In April 2014, the Veteran filed a substantive appeal, requesting a 70 percent evaluation for his PTSD, arguing that pertinent evidence submitted in support of his disability claim was not considered by the RO. Specifically, the Veteran conveyed that his wife's letter of December 2012 as well as an incident report from his workplace were not considered, and that his PTSD became worse. See March 2014 Form 9.

With regard to the Veteran's PTSD claim, the Veteran was last afforded a VA examination to assess the nature and etiology of this disability in July 2015, three years prior to the date of this decision. Furthermore, as mentioned above, it is the Veteran's contention that his PTSD became worse. In fact, during his July 2015 examination, he reported that his last appointment with his psychiatrist was a year prior, and that he was returning to VA because he has had persistent problems with irritability, recurring dreams and social isolation. Indeed, in an April 2016 letter, the Veteran indicated that his memory was becoming worse. In December 2017, the Veteran submitted another letter stating that it is often difficult to deal with people, and that he does not have the patience to handle much "guff" from them. See December 2017 letter. The Board also takes note of another December 2017 letter from the Veteran's spouse, in which she reports that the Veteran experiences anger, depression and stress. VA medical records from March 2016 and September 2017 also reflect that the Veteran experiences tremors at night. VA medical records further show that the Veteran has restarted his treatment for PTSD through social work group sessions. The evidence of record suggests a potential worsening of the Veteran's PTSD.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). Thus, as the record indicates a potential worsening of the Veteran's PTSD since the last examination, a new VA examination should be obtained on remand.

Additionally, when VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Given the foregoing, the Board finds that the medical opinion of record is outdated and inadequate, and a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the electronic file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded the appropriate VA examination.

a. The Veteran must be afforded a VA examination to determine the current severity and manifestation of his service-connected PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, VA examinations of record, lay statements of record and his assertions. An explanation for all opinions expressed must be provided. 

The examiner must provide accurate and fully descriptive assessments of all PTSD symptoms. The appropriate Disability Benefits Questionnaire(s) must be utilized. 

The examiner is asked to also specifically address the Veteran's contentions of worsening.


4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. The RO must consider the lay statements of record, including but not limited to the Veteran's wife's letter of December 2012 as well as any incident reports from his workplace. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


